Case: 17-10819      Document: 00514525548         Page: 1    Date Filed: 06/22/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                      United States Court of Appeals

                                    No. 17-10819
                                                                               Fifth Circuit


                                  Summary Calendar
                                                                             FILED
                                                                         June 22, 2018
                                                                        Lyle W. Cayce
UNITED STATES OF AMERICA,                                                    Clerk

                                                 Plaintiff-Appellee

v.

LEONARD JOVON COULTER,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 2:16-CR-62-2


Before BENAVIDES, SOUTHWICK, and COSTA, Circuit Judges.
PER CURIAM: *
       Leonard Jovon Coulter pleaded guilty pursuant to a plea agreement to
one count of robbing a credit union in September 2016 and one count of using
and carrying a firearm during and in relation to a crime of violence. As part of
his sentence, the district court ordered Coulter to pay $53,519.50 in restitution,
which included amounts stolen in the September 2016 robbery as well as in a
May 2016 credit union robbery that Coulter admitted in the plea agreement


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-10819     Document: 00514525548       Page: 2   Date Filed: 06/22/2018


                                  No. 17-10819

that he committed.     He now appeals the legality of the restitution order,
contending that the district court was not authorized by statute to include the
losses from the May 2016 robbery for which he did not plead guilty. He argues
that, though he agreed in the plea agreement that the restitution amount could
include relevant conduct, the May robbery was not relevant conduct under
U.S.S.G. § 1B1.3. We review the legality of the restitution order de novo.
United States v. Norris, 217 F.3d 262, 271 (5th Cir. 2000).
      Generally, the amount of restitution that a court may order is limited to
the loss to the victim resulting directly from the offense of conviction. United
States v. St. Junius, 739 F.3d 193, 214 (5th Cir. 2013); see 18 U.S.C.
§ 3663A(a)(1), (2). However, “[t]he court shall also order, if agreed to by the
parties in a plea agreement, restitution to persons other than the victim of the
offense.”   § 3663A(a)(3).    In the plea agreement, Coulter agreed to pay
restitution, which “may include restitution arising from all relevant conduct,
not limited to that arising from the offense of conviction alone.” Because
Coulter admitted in the factual basis in support of his plea agreement that he
committed the May 2016 robbery, that robbery was a count of conviction for
purposes of sentencing, see U.S.S.G. § 1B1.2(c) & comment. (n.3), and thus
relevant    conduct   under    § 1B1.3(a)(1)(A).     Accordingly,    § 3663A(a)(3)
authorized the court to order restitution based on the amount stolen in both
robberies in accordance with the plea agreement.
      AFFIRMED.




                                        2